Citation Nr: 1011738	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from September 1987 to April 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Houston, Texas (RO).  In that rating decision, the RO 
confirmed the denial for service connection for PTSD.  

It is noted that the Veteran's claim was originally 
adjudicated in a June 2005 rating decision, but after the 
subsequent submission of additional evidence, it was 
reconsider in November 2005 and January 2006.  The Veteran 
initiated an appeal as to the January 2006 denial of his 
claim. 

In February 2010, the Veteran testified before the 
undersigned during a hearing held at the RO.  A copy of the 
transcript has been associated with the claim folder. At that 
time, the Veteran submitted evidence directly to the Board 
accompanied by a written waiver of consideration of such 
evidence by the agency of original jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304 (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for 
PTSD.  As is explained below, the Board finds that additional 
development by the RO is necessary prior to adjudication of 
this claim.

First, a remand is necessary to attempt to verify the 
Veteran's alleged inservice stressor events.  In a May 2009 
memorandum, the RO provided a formal finding that the record 
lacked sufficient information to verify the Veteran's alleged 
inservice stressor with Joint Service Records Research Center 
(JSSRC) and the National Archives and Records Administration 
(NARA).  The RO continued to deny the Veteran's claim, 
because it could not verify the stressor event that Veteran 
claims took place during service.  Since that May 2009 
memorandum, the Veteran has submitted additional evidence 
pertaining to the date and location of his alleged inservice 
stressor event that the RO has not previously considered. 

The additional evidence was provided through a February 2010 
statement in support of the claim and the Veteran's testimony 
at the February 2010 Board hearing.  The additional evidence, 
together with the information already contained in the 
Veteran's claims file, may provide the RO with sufficient 
information to submit a request to the Joint Service Records 
Research Center (JSSRC) to investigate and attempt to verify 
the Veteran's stressor event.  Since the additional evidence 
may assist in substantiating the Veteran's claim, a remand is 
warranted to allow for additional development of the 
Veteran's claim.   

On remand, the RO/AMC should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the RO/AMC should submit 
a request to JSRRC.  The RO should attempt to obtain the 
Veteran's unit and organizational histories and the 
Operational Reports and Lessons Learned (ORLLs) from December 
1992 to April 1993.  In addition, the RO/AMC should contact 
any other appropriate repository for military records that 
might assist in corroborating the Veteran's alleged inservice 
stressor events. 

The Veteran claims that as a member of his unit, 2nd 
Battalion, 87th Infantry, 10th Mountain Division (Light 
Infantry), stationed in Somalia from December 1992 to April 
1993, he was threatened by Somalis hostiles while providing 
safe passage of relief supplies to the Somali population and 
conducting operational weapon sweeps through Somali villages.  
The Veteran's unit was stationed outside Mogadishu and his 
unit would conduct weapons sweeps of the villages outside 
Mogadishu. 

The Veteran states that while returning to base from a 
support mission on one particular occasion in December 1992, 
he was followed by a hostile jeep with a mounted grenade 
launcher, but he stated that no shots were fired.  In another 
occasion on December 20, 1992, the Veteran states he observed 
a Radio Technical Operator (RTO) "freak-out".  The Veteran 
states that he was forced to restrain the RTO, physically, 
until medical attention was provided.  The RTO was medically 
evacuated from the base.  Lastly, the Veteran states that 
during his service in Somalia from December 1992 to April 
1993, he saw many dead bodies of Somalis along the roads 
during missions.  An attempt should be made to verify the 
occurrence of the Veteran's alleged inservice stressor 
events.  It does not appear that all the information noted 
above was used in attempting to verify the reported stressor 
events. 

Prior to sending out any request for verification or 
supporting evidence, the RO/AMC should send the Veteran 
another PTSD questionnaire, and ask him to fill out the form 
and return it to VA.  The RO/AMC should specifically request 
that the Veteran provide further detailed information 
pertaining to his service while stationed in Somalia, such as 
the name of the base or locality where he was stationed at 
the time of the alleged stressor event and any other 
pertinent information about his service in Somalia.  After 
any relevant information is obtained from the Veteran, the 
RO/AMC should submit an inquiry to JSRRC to attempt to verify 
any reported inservice stressor events, including the 
Veteran's report of being threatened by a hostile Somali with 
a grenade launcher while en route back to base in December 
1992.  The JSRRC should also be asked to note whether the 
type of incidents described by the Veteran are in any way 
typical of the experiences of servicemen stationed in Somalia 
in their efforts to provide safe passage for relief supplies 
and to conduct weapons sweeps of villages. 

Second, a remand is warranted to provide the Veteran with a 
VA psychiatric examination.  A review of the Veteran's 
service treatment records shows that he has noted a history 
of sleep impairment and memory problems while in service on 
his November 1993 report of medical history.  A review of the 
post-service treatment records shows he has been diagnosed 
with several other mental disorders, including PTSD, panic 
disorder, and anxiety disorder.  In Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court pointed out that a claimant 
cannot be held to a "hypothesized diagnosis - one he is 
incompetent to render" when determining what his actual 
claim may be and VA should consider alternative current 
conditions within the scope of the filed claim.  Id.  The 
Board has preliminarily reviewed the case at hand and finds 
that Clemons is applicable here, as the records reflect 
several other mental disorders. 

As indicated under Clemons, other diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the RO has not adjudicated this claim so broadly as 
to incorporate psychiatric diagnoses other than PTSD.    A VA 
examination is needed to identify the nature and likely 
etiology of any psychiatric disorder other than PTSD.  See 38 
U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).

Additionally, the RO/AMC should ensure that the Veteran has 
received all the appropriate notice in accordance with 
Veterans Claims Assistance Act (VCAA) codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
above issue in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159 (2006), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.

2.  The RO/AMC should send the Veteran 
another PTSD questionnaire, and ask him to 
fill out the form and return it to VA.  In 
addition, the RO/AMC should ask the 
Veteran to provide additional detailed 
information regarding his alleged stressor 
incidents.  The RO should specifically 
request that the Veteran provide 
information pertaining to the name of the 
base or locality where he was stationed in 
at the time of the alleged stressor event 
and any other pertinent information about 
his service in Somalia.

3.  The RO/AMC should then take 
appropriate action either to verify the 
alleged stressor through JSRRC, or to 
provide a formal finding that further 
attempts at verification are not possible 
based on the information provided by the 
Veteran.  In particular, the RO should ask 
JSRRC to attempt to verify the Veteran's 
alleged stressor of threats from hostile 
Somali while en route back to base in 
December 1992.  The JSRRC should also be 
asked to note whether the type of 
incidents described by the Veteran are in 
any way typical of the experiences of 
servicemen stationed in Somalia in their 
efforts to provide safe passage for relief 
supplies and to conduct weapons sweeps of 
villages.    

Additionally, the RO/AMC should attempt to 
obtain the Veteran's unit(s) and 
organizational histories and Operational 
Reports-Learned Lessons (ORLLs) from 
December 1992 to April 1993.  The RO/AMC 
should also contact any other appropriate 
repository for military records that might 
assist in corroborating the Veteran's 
alleged inservice stressor events.

4.  After associating with the claims file 
all available records and/or responses 
received from each contacted entity, 
please prepare a report detailing the 
occurrence of any specific in-service 
stressors deemed established by the 
record.  This report is then to be added 
to the Veteran's claims file.  If no 
stressors have been verified, then the 
RO/AMC should so state in its report.  The 
RO/AMC should also provide the Veteran 
with the appropriate notice of this 
finding. 

5.  The Veteran should then be afforded a 
VA psychiatric examination, conducted by 
an examiner who has reviewed the claims 
file.  The examiner should conduct all 
necessary testing and render a multi-axial 
diagnosis.

If, and only if, there is a corroborated 
in-service stressor, based upon the report 
described above in paragraph 4, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosis of PTSD is 
based upon that stressor.

For each Axis I diagnosis other than PTSD, 
the examiner should provide an opinion as 
to whether it is at least as likely as not 
that such disorder is etiologically 
related to service.  All opinions and 
conclusions expressed by the examiner must 
be supported by a complete rationale in a 
typewritten report.

6.  The RO should then re-adjudicate the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  If 
the claim remains denied, issue the Veteran 
and his representative a supplemental 
statement of the case (SSOC).  An 
appropriate period of time should be 
allowed for response.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
The Board will take this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, 
as well as any other development deemed necessary, is needed 
for a comprehensive and correct adjudication of his claim.  
His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

